DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 3/2/2020 has been fully considered and is attached hereto.

Claim Objections
Claim 50 is objected to because of the following informalities:  
Claim 50 recites, “domain has a domain has a cool” which is incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites, “wherein the second temperature domain has a cold temperature range having an upper temperature limit set by a receiver of the memory buffer components” which is unclear.  While this limitation is properly supported in ¶ 0050 of the written description, the description fails to expand on the relationship between the receiver and the upper temperature limit and thus it is unclear how the receiver and the upper temperature limit are related.  For example, would the upper temperature limit be correlated to a maximum temperature of the receiver?  A minimum temperature of the receiver?  Would the receiver itself be sending a signal to set the actual upper temperature limit?  Accordingly, claim 49 is indefinite.
Claim 50 recites, “wherein the first temperature domain has a domain has a cool temperature range having a lower temperature limit set by a cooling efficiency” which is unclear.  While this limitation is properly supported in ¶ 0051 of the present written description, it is unclear which cooling efficiency the lower temperature limit is based upon.  The cooling efficiency of a heat exchanger?  The cooling efficiency of a cold plate?  Accordingly, claim 50 is indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


63 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 7,243,507).
With respect to claim 63, Shapiro teaches (In Fig 1) an electronic system comprising: a first component (17) in a first temperature domain (ambient), wherein the first temperature domain is a non-cryogenic temperature domain; a second component (10) in a second temperature domain (Within 9) that is lower in temperature than the first temperature domain (evaporated gas flows into the domain via outlet 8 and thus cools the space to a temperature below ambient); and a third component (14) in a third temperature domain (5) that is lower in temperature than the second temperature domain (Col. 3, ll. 3-6, Col. 4, ll. 10-11, wherein, if 5 is at a cryogenic temperature, then 9 must be at a warmer temperature since at Col. 4, ll. 35-39, Shapiro describes that the data storage must be at a higher temperature than a cryogenic temperature) wherein the third temperature domain (5) is a cryogenic temperature domain (Col. 3, ll. 3-6, Col. 4, ll. 10-11).



Allowable Subject Matter
Claims 43-48, 51-62 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 43-48, 51-59, while Shapiro teaches many of the limitations of claim 43 as per page the above rejection to claim 63 Shapiro fails to specifically teach or suggest memory components in the first temperature domain, memory buffer components in the second temperature domain, and execution logic circuits in the third temperature domain as claimed.

With respect to claims 60-62, while Shapiro teaches many of the limitations of claim 60 as per page the above rejection to claim 63 Shapiro fails to specifically teach or suggest memory circuits in the first temperature domain, buffer logic circuits in the second temperature domain, and execution logic circuits in the third temperature domain as claimed.

Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0392341; US 9,520,180 both further disclose similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835